Citation Nr: 0327353	
Decision Date: 10/13/03    Archive Date: 10/20/03

DOCKET NO.  00-11 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability of 
the right lower extremity as a result of surgical and medical 
treatment by the Department of Veterans Affairs in 1997 and 
1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  October 1999 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, in August 2002, the veteran's 
representative asserted on his behalf a claim of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for diabetes mellitus, claimed as a result of VA-prescribed 
medication.

On  March 26, 2003, the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned 
Veterans' Law Judge.  A transcript of that hearing is of 
record.

FINDINGS OF FACT

1.  There is no competent medical evidence that VA surgical 
and medical treatment was the proximate cause of additional 
disability of the veteran's right lower extremity.

2.  There is no competent medical evidence that VA surgical 
and medical treatment of the veteran's right lower extremity 
in 1997 and 1998 involved carelessness, negligence, error in 
judgment, lack of proper skill, or other fault.





CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
lower extremity as a result of VA surgical and medical 
treatment in 1997 and 1998 is not warranted.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
a March 2001 Supplemental Statement of the Case, the RO 
notified the veteran as follows:

[The VCAA] establishes new notice and development 
requirements for VA.  VA is required to make reasonable 
efforts to help you obtain records relevant to your 
claim, and to notify you when we are unsuccessful in 
obtaining these records.  Although you are ultimately 
responsible for giving us information or evidence to 
support your claim, we will do our best to help you 
obtain evidence if you feel there may be additional 
records that could support you claim to compensation 
for residuals of infection from right knee surgery in 
1997 and 1998 due to alleged negligence on the part of 
VA medical personnel.

 The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Contentions

The veteran contends that he had recurrent infections of the 
right knee from the time of a right knee arthrotomy in August 
1978 until he was seen by a VA orthopedic specialist in 
September 1997.  He also contends that, due to a history of 
recurrent infections of the right knee, it was an error in 
medical judgment not to provide him with a course of 
intravenous (IV) antibiotics prior to a right total knee 
arthroplasty (TKA) which was performed in November 1997.  He 
contends that VA medical and surgical treatment were the 
proximate cause of a staphylococcus aureus infection of the 
right knee following the November 1997 TKA, which 
necessitated removal of the right knee prosthesis in 1998 and 
produced additional disability of his right lower extremity.

Factual Background

Records of Community Hospital, Indianapolis, Indiana, reveal 
that, in July 1978, the veteran injured his right knee in a 
motorcycle accident.  In August 1978, the veteran underwent 
an arthrotomy and inspection of the lateral compartment of 
the right knee.  He developed cellulitis of the right knee 
with considerable pain and was started on IV Keflin for 
several days.  He had gradual resolution of his symptoms.  He 
was discharged in September 1978 on Keflex to be followed in 
a private physician's office.

There is no medical evidence of record that the veteran 
suffered any infection of the right knee subsequent to 
September 1978.

In August 1997, at a VA orthopedic clinic, the veteran 
complained of pain and popping/locking of both knees for 4 to 
6 years.  It was noted that he was status post a motorcycle 
accident injury in 1978.  On examination, the knees had full 
range of motion with pain.  There was no laxity of the knees.  
The right knee had a positive McMurray's sign.  The veteran 
was scheduled to be further evaluated.

In September 1997, the veteran was seen by a VA orthopedic 
specialist.  He gave a history of a right knee injury in 1978 
in the collision of a motorcycle and a motor vehicle.  He 
complained of an increase in pain and a decrease in 
ambulation since the accident.  His prior medical history was 
noted to have included a staph infection of the right knee.  
On physical examination, it was noted that a lateral scar was 
healed.  The physician's notations of the examination did not 
include any notation of a current infection of the right 
knee.  The assessment was tricompartmental degenerative joint 
disease of the right knee.  The plan was for a right TKA.

VA X-rays of the knees in October 1997 showed bilateral 
osteoarthritis, right greater than left.

On November 3, 1997, at a VA Medical Center (VAMC), the 
veteran underwent a right TKA.  The indications for the 
procedure included the veteran's inability to work as a 
painter due to knee pain.  Postoperative X-rays showed good 
alignment of the prosthesis.  On November 10, 1997, the 
lateral flap of the right TKA wound was ischemic and dusky; 
and it was thought that incision and drainage might become 
necessary.  On November 18, 1997, the right TKA wound was dry 
with no drainage, and the veteran was discharged from the 
hospital the next day. 

On November 25, 1997, the veteran presented to the VA 
orthopedic clinic with right TKA wound breakdown.  On 
December 1, 1997, the veteran underwent incision and drainage 
of the right knee.  A gram culture was positive for 
staphylococcus aureus.  During hospitalization, the veteran 
was on IV Kefzol and had dressing changes.  He was discharged 
on December 19, 1997.

The veteran was re-admitted to the VAMC on December 22, 1997, 
with warmth and effusion of the right knee and cellulitis 
around the TKA wound.  On December 23, 1997, another incision 
and drainage of the right knee was performed, and a gram 
culture was positive for staphylococcus aureus.  The veteran 
was resistant to penicillin and was re-started on IV Kefzol.  
The plan was for a 6 week course of IV antibiotics.  On 
December 30, 1997, due to an infected right TKA, a 
peripherally inserted central catheter (PICC line) was 
provided to the veteran for the purpose of IV antibiotic 
therapy.

Unfortunately, treatment measures for the septic right knee 
did not resolve the problem.  It was noted that the veteran 
did not cooperate with rehabilitation.  In June 1998, a 
resection of the right TKA was performed.  That is, the right 
knee prosthesis was surgically removed.  By November 1998, 
there were no signs of right knee infection or abscess.  The 
staph infection of the veteran's right knee which developed 
following the right TKA in November 1997 has not recurred, 
and he does not have a current infection of the right knee.  

At a VA orthopedic clinic in May 2000, it was noted that the 
veteran was status post resection of a right TKA.  His 
ambulation was limited due to pain, and he was to return to 
the clinic to discuss a possible fusion of the right knee.

At a personal hearing before a hearing officer in December 
2000, when asked if the right knee surgery in August 1978 
took care of his problem at that time, the veteran stated, 
"Yes.  After I got rid of the infection that I had."  He 
testified that, in October 1997, he let the VA orthopedic 
surgeon know that he had had a serious infection after right 
knee surgery in 1978, but the surgeon did not ask him any 
questions concerning the 1978 infection or attempt to obtain 
his medical records from 1978.  He testified further that he 
developed a right knee infection "immediately" after the 
November 1997 VA right TKA.

At the hearing before the undersigned Veterans' Law Judge in 
March 2003, the veteran testified that: he had recurring 
periodic infections of the right knee following surgery in 
1978 for which he received oral antibiotics " a couple 
times"; prior to the November 1997 VA right TKA, he was 
given antibiotics but the dose was not high enough; and, 
since the resection of the right TKA in 1998, his right lower 
extremity is "bone on bone".  When he was asked if any 
doctors had told him that VA made a medical error by not 
providing him with IV antibiotics prior to the November 1997 
right TKA or that VA's actions caused recurrent cellulitis 
infection resulting in additional disability, the veteran's 
reply was in the negative. 

Analysis

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement to show that the proximate cause 
of the additional disability was fault on VA's part or an 
event which was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
and applies to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  See 
VAOPGCPREC 40-97. As the veteran filed his claim after 
October 1, 1997, the amendments to the law apply to his case. 

In determining whether additional disability resulted from a 
disease or an injury or an aggravation of an existing disease 
or injury suffered as a result of VA hospitalization or 
medical or surgical treatment, the following considerations 
will govern: It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith; and the mere fact that 
aggravation occurred will not suffice to make the additional 
disability  compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1)(2) (2003).  

A layperson is not qualified to offer an opinion on a 
question of medical diagnosis or medical causation.  See  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the question of whether VA surgical and 
medical care was the proximate cause of a post-operative 
infection of the right knee in 1997 and 1998 is an issue on 
which the only probative evidence would be competent medical 
evidence.  Similarly, the only probative evidence on the 
issue of whether VA surgical and medical treatment of the 
veteran's right knee in 1997 and 1998 involved negligence, 
error in judgment, or other fault would be competent medical 
evidence.  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1) (2003).  Upon review of 
the voluminous evidence of record in this case, the Board 
finds that there is no competent medical evidence in support 
of the veteran's claim or contentions.  The veteran's 
statements and testimony on the medical issues in this case 
do not constitute competent medical evidence and are thus 
lacking in probative value.  See Espiritu, supra.

The  Board notes that, while the veteran testified that he 
had recurrent infections of the right knee following surgery 
at a private hospital in August 1978, he did not submit any 
medical evidence showing that infection recurred after the 
postoperative infection cleared up.  The Board, therefore, 
finds that during the years 1979 to 1997 the veteran did not 
in fact have recurrent infections of the right knee.

With regard to the veteran's contention that in 1997 the VA 
orthopedic surgeon should have questioned him further about 
his 1978 right knee infection and obtained his 1978 medical 
records, the veteran has not stated any convincing reason why  
good medical practice required further inquiry concerning an 
infection which had healed approximately 19 years earlier, 
especially in view of the fact that an examination of his 
right knee in 1997 did not show any infection or any evidence 
of residuals of prior infection.

With  regard to the veteran's contention that it was an error 
in medical judgment not to provide him with pre-operative IV 
antibiotics in 1997, the veteran has not submitted any 
medical evidence or medical opinion that the standard of good 
medical care required such measures in his case.  Indeed, he 
admitted in his March 2003 testimony that no doctor has ever 
told him that there was any medical error in judgment made by 
VA in his case.

Most importantly, the veteran has not presented or identified 
any medical evidence or medical opinion to the effect that 
the proximate cause of his post-operative infection of the 
right knee in 1997 and 1998 was VA treatment.  To the 
contrary, the veteran's VA medical records show that at least 
a week passed after the November 1997 right TKA before the 
infection was evident, and there is no competent medical 
evidence that any VA treatment measures were the cause of the 
infection.

The veteran's representative has requested that VA obtain an 
opinion from an independent medical expert (IME) on the 
medical issues in this case.  A regulation pertaining to 
independent medical opinions provides that, when warranted by 
the medical complexity or controversy involved in a pending 
claim, an advisory medical opinion may be obtained from one 
or more medical experts who are not employees of VA.  
Opinions shall be obtained from recognized medical schools, 
universities, clinics or medical institutions with which 
arrangements for such opinions have been made, and an 
appropriate official of the institution shall select 
the individual expert(s) to render an opinion.  Approval of a 
request for an IME opinion shall be granted only upon a 
determination that the issue under consideration poses a 
medical problem of such obscurity or complexity, or has 
generated such controversy in the medical community at large, 
as to 
justify solicitation of an independent medical opinion.  See 
38 C.F.R. § 3.328(a)(c) (2003).  Because there has been no 
showing that the issue of whether VA treatment proximately 
caused a right knee infection through an error in medical 
judgment presents a medically complex or medically 
controversial question, the Board finds that VA's obtaining 
an IME opinion in this case is not required under the terms 
of the applicable regulation.

The preponderance of the credible evidence in this case is 
against the claim that VA surgical and medical treatment 
proximately caused additional disability of the veteran's 
right lower extremity or involved any error in judgment or 
other medical fault.  For that reason, entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2003) is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability of 
the right lower extremity as a result of VA surgical and 
medical treatment in 1997 and 1998 is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



